United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 11, 2003

                                                         Charles R. Fulbruge III
                            No. 03-30125                         Clerk
                          Summary Calendar


KARSTON KEELEN,

                                     Plaintiff-Appellant,

versus

SHANNON DEMAR, and cell entry team; UNKNOWN
HEALTH CARE PROVIDER; UNKNOWN MEDICAL CENTER;
UNKNOWN WARDEN,

                                     Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                         USDC No. 02-CV-857
                        --------------------

Before REAVLEY, JONES and PRADO, Circuit Judges.

PER CURIAM:*

     Karston Keelen appeals from the dismissal of his 42 U.S.C.

§ 1983 action for failure to properly exhaust his prison

remedies.   A pending administrative grievance is not considered

exhausted, see Wendell v. Asher, 162 F.3d 887, 890 (5th Cir.

1998), and Keelen has failed to show that the exhaustion

requirement should be excused.    Accordingly, the district court

did not err in dismissing Keelen’s lawsuit, and the decision of

the district court is AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.